DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenley et al. (Pub. No.: US 20170120902 A1).

Regarding claim 14, Kentley teaches a system (FIG. 12A, 1200) for a motor vehicle (FIG. 12B, 100), comprising: 
an exterior lighting system including a plurality of lights configured to illuminate an area adjacent the motor vehicle (FIG. 12 A-12B, 1202s, paragraph [0136], “Light emitting elements E1-En are not limited to the example 1200 of FIG. 12A, and other types of light emitter elements may be used to implement light emitter 1202); 
a plurality of sensors (FIG. 12 A, 320, 340) configured to detect motion adjacent the motor vehicle (paragraph [0092], perception system 340 may parse or otherwise analyze, process, or manipulate sensor data (332, 334) to implement object detection 341, object track 343 (e.g., determining which detected objects are static (no motion) and which are dynamic (in motion)), object classification 345 (e.g., cars, motorcycle, bike, pedestrian, skate boarder, mailbox, buildings, street lights, etc.), object tracking 347 (e.g., tracking an object based on changes in a location of the object in the environment 390); and 
a controller (FIG. 12 A, 350) configured to selectively adjust an intensity of the lights in proportion to a speed of motion detected by the sensors (paragraph [0134], “control data 317 from planner system 310 may be communicated to vehicle controller 350 which may in turn communicate exterior data 325 being configured to implement a visual alert using a light emitter 1202. Although one light emitter 1202 is depicted, the autonomous vehicle 100 may include more than one light emitter 1202 as denoted by 1203. Exterior data 325 received by light emitter 1202 may include but is not limited to data representing a light pattern 1212” and paragraph [0135], “Outputs from the various functions (e.g., decoder, select, color, intensity and duration) may be coupled with a driver 1207 configured to apply signals to light emitting elements E1-En of the light emitter 1202”).

Regarding claim 15, Kentley further teaches the controller is configured to selectively adjust the intensity of the lights such that the lights are brighter in locations corresponding to faster detected motion (paragraph [0135], “an intensity function being configured to determine an intensity of light to be emitted by light emitter 1202, and a duration function being configured to determine a duration of light emission from the light emitter 1202, for example. A data store (Data) may include data representing configurations of each light emitter 1202”).

Regarding claim 16, Kentley further teaches the controller is configured to adjust the intensity of the lights in locations corresponding to no detected motion (paragraph [0092], “perception system 340 may parse or otherwise analyze, process, or manipulate sensor data (332, 334) to implement object detection 341, object track 343 (e.g., determining which detected objects are static (no motion)”) such that the lights are either deactivated or emit ambient light (paragraph [0134], “trigger signal 1214 being configured to activate one or more light emitters 1202, data representing an array select 1216 being configured to select which light emitters 1202 of the vehicle 100 to activate (e.g., based on an orientation of the vehicle 100 relative to the object the visual alert is targeted at), and optionally, data representing drive signaling 1218 being configured to deactivate light emitter operation when the vehicle 100 is using its signaling lights”).

Regarding claim 18, Kentley teaches a system (FIG. 12A, 1200) for a motor vehicle (FIG. 12B, 100), comprising: 
an exterior lighting system including a plurality of lights configured to illuminate an area adjacent the motor vehicle (FIG. 12 A-12B, 1202s, paragraph [0136], “Light emitting elements E1-En are not limited to the example 1200 of FIG. 12A, and other types of light emitter elements may be used to implement light emitter 1202); 
a plurality of sensors (FIG. 12 A, 320, 340) configured to generate signals indicative of whether a recognized user has entered the area (paragraph [0092], perception system 340 may parse or otherwise analyze, process, or manipulate sensor data (332, 334) to implement object detection 341, object track 343 (e.g., determining which detected objects are static (no motion) and which are dynamic (in motion)), object classification 345 (e.g., cars, motorcycle, bike, pedestrian, skate boarder, mailbox, buildings, street lights, etc.), object tracking 347 (e.g., tracking an object based on changes in a location of the object in the environment 390); and 
a controller (FIG. 12 A, 350) configured to selectively activate at least one of the plurality of lights in a region corresponding to the location (FIG. 12A, 1290) of the recognized user  (paragraph [0134], “control data 317 from planner system 310 may be communicated to vehicle controller 350 which may in turn communicate exterior data 325 being configured to implement a visual alert using a light emitter 1202. Although one light emitter 1202 is depicted, the autonomous vehicle 100 may include more than one light emitter 1202 as denoted by 1203. Exterior data 325 received by light emitter 1202 may include but is not limited to data representing a light pattern 1212” and paragraph [0135], “Outputs from the various functions (e.g., decoder, select, color, intensity and duration) may be coupled with a driver 1207 configured to apply signals to light emitting elements E1-En of the light emitter 1202”) .

Regarding claim 19, Kentley further teaches the user is recognized based on a detected presence of a keyfob of the motor vehicle (FIG. 12A, object classification 345), based on a detected presence of a mobile device of the user, or using facial recognition (paragraph [0092], “object classification 345 (e.g., cars, motorcycle, bike, pedestrian, skate boarder, mailbox, buildings, street lights, etc.).

Regarding claim 20, Kentley further teaches the sensors are configured to generate signals indicative of whether an unrecognized person has entered the area (FIG. 12A , object detection, 341); and 
depending on a selected mode, the controller is configured to issue one or more of the following commands (FIG. 12A, 325, 1212, 1214, 1216, 1218): (1) a command to deactivate lights in a region corresponding to a location of an unrecognized person (paragraph [0134], “, data representing drive signaling 1218 being configured to deactivate light emitter operation when the vehicle 100 is using its signaling lights (e.g., turn signal, brake signal, etc.), for example. In other examples, one or more light emitters 1202 may serve as a signal light, a head light, or both. An orientation of the autonomous vehicle 100 relative to an object may be determined based on a location of the autonomous vehicle 100”), (2) a command to flash at least some of the lights (paragraph [0134], “data representing an array select 1216 being configured to select which light emitters 1202 of the vehicle 100 to activate”), and (3) a command issuing an alert to the user (paragraph [0134], “control data 317 from planner system 310 may be communicated to vehicle controller 350 which may in turn communicate exterior data 325 being configured to implement a visual alert using a light emitter 1202”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenley et al. (Pub. No.: US 20170120902 A1) in view of Recker et al. (Patent No.: US 11,109,471 B1)

Regarding claim 1, Kentley teaches a system (FIG. 12A, 1200) for a motor vehicle (FIG. 12B, 100), comprising: 
an exterior lighting system including a plurality of lights configured to illuminate an area adjacent the motor vehicle (FIG. 12 A-12B, 1202s, paragraph [0136], “Light emitting elements E1-En are not limited to the example 1200 of FIG. 12A, and other types of light emitter elements may be used to implement light emitter 1202); 
a plurality of sensors (FIG. 12 A, 320, 340) configured to generate signals indicative of activity(paragraph [0092], perception system 340 may parse or otherwise analyze, process, or manipulate sensor data (332, 334) to implement object detection 341, object track 343 (e.g., determining which detected objects are static (no motion) and which are dynamic (in motion)), object classification 345 (e.g., cars, motorcycle, bike, pedestrian, skate boarder, mailbox, buildings, street lights, etc.), object tracking 347 (e.g., tracking an object based on changes in a location of the object in the environment 390); and 
a controller (FIG. 12 A, 350) configured to selectively activate and deactivate the lights based on signals from the sensors (paragraph [0134], “control data 317 from planner system 310 may be communicated to vehicle controller 350 which may in turn communicate exterior data 325 being configured to implement a visual alert using a light emitter 1202. Although one light emitter 1202 is depicted, the autonomous vehicle 100 may include more than one light emitter 1202 as denoted by 1203. Exterior data 325 received by light emitter 1202 may include but is not limited to data representing a light pattern 1212” and paragraph [0135], “Outputs from the various functions (e.g., decoder, select, color, intensity and duration) may be coupled with a driver 1207 configured to apply signals to light emitting elements E1-En of the light emitter 1202”).

Kentley does not explicitly disclose sensors configured to generate signals indicative at a polling rate, wherein the controller is further configured to reduce the polling rate of sensors corresponding to locations of deactivated lights.

Recker teaches sensor configured to generate signals indicative at a polling rate, wherein the controller is further configured to reduce the polling rate of sensors corresponding to locations of deactivated lights (column 17, lines 4-11, “all sensors may include a detection threshold or false detection rate that can be configured according to a user's preference. For example and without limitation, a light sensor may be configured to detect when incoming light crosses a user-preferred intensity threshold”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kentley in view of Recker to incorporate sensors configured to generate signals indicative at a polling rate to detect when incoming light crosses a user-preferred intensity threshold (Recker, column 17, lines 7-9).

Regarding claim 2, Kentley as modified above further teaches the exterior lighting system includes a first set of lights configured to illuminate an area on a driver side of the motor vehicle (FIG. 12A, 12B and 12D, light 1202 at driver side) , a second set of lights configured to illuminate an area on a passenger side (FIG. 12A, 12B and 12D, light 1202 at passanger side) of the motor vehicle, and a third set of lights configured to illuminate an area adjacent a rear of the vehicle (FIG. 12A, 12B and 12D, light 1202 at rear side).

Regarding claim 3, Kentley as modified above further teaches the first and second sets of lights each include an array of lights adjacent a roof rack (FIG. 12B, light 1202 at roof rack).

Regarding claim 4, Kentley as modified above further teaches each array includes a plurality of lights and each light within the array is individually controllable by the controller (paragraph [0135], “A select function of the processor 1205 may receive the data representing the array select 1216 and enable activation of a selected light emitter 1202”).

Regarding claim 5, Kentley as modified above further teaches the first and second sets of lights also include at least one light adjacent a side view mirror (FIG. 12B shows both side light emitters are adjacent to the area where side mirror usually located).

Regarding claim 6, Kentley as modified above further teaches adjacent a respective one of the side view mirrors, each of the first and second sets of lights includes a first light configured to illuminate a first area below an adjacent door (FIG. 12 D. light emitters 1202a below an adjacent door), and a second light configured to illuminate a second area further from the motor vehicle than the first area (FIG. 12 D. light emitters 1202a close to the roof)

Regarding claim 7, Kentley as modified above further teaches each of the sensors (FIG. 12C, sensor suits 820s) is configured to detect motion in a respective sensing area (FIG. 12C, area 1, 2, 3 and 4)  and paragraph [0142]), each of the lights is configured to illuminate a respective lighting area, and the controller is configured to correlate the sensing areas and lighting areas (paragraph [0134], “data representing an array select 1216 being configured to select which light emitters 1202 of the vehicle 100 to activate (e.g., based on an orientation of the vehicle 100 relative to the object the visual alert is targeted at).

Regarding claim 8, Kentley as modified above further teaches the sensors are configured to generate signals indicative of whether a recognized user (FIG. 12C, 1234) has entered the area, and the controller is configured to selectively activate a light in a region corresponding to the location of the recognized user (FIG. 12C and paragraph [0142], “Based on the relative orientations of the vehicle 100 and the object 1234, a sub-set of the light emitters denoted as 1202a (e.g., on a side and an end of the vehicle 100) may be visually perceptible by the object 1234 and may be activated to emit light L into environment 1290”)

Regarding claim 9, Kentley as modified above further teaches the sensors are configured to generate signals indicative of whether an unrecognized person has entered the area, and the controller is configured to deactivate a light in a region corresponding to the location of the unrecognized person (paragraph [0092], perception system 340 may parse or otherwise analyze, process, or manipulate sensor data (332, 334) to implement object detection 341, object track 343 (e.g., determining which detected objects are static (no motion) and which are dynamic (in motion)), object classification 345 (e.g., cars, motorcycle, bike, pedestrian, skate boarder, mailbox, buildings, street lights, etc.), object tracking 347 (e.g., tracking an object based on changes in a location of the object in the environment 390).

Regarding claim 10, Kentley as modified above further teaches the controller is configured to issue an alert command in response to the unrecognized person entering the area (paragraph [0143], “with the object 1234 is different than depicted in FIG. 12C as the approach of the object 1234 is not within the sensor coverage of quadrant 1. Accordingly, light emitters 1202 positioned at an end of the vehicle 100 may not be visually perceptible to the object 1234 and may not be activated for a visual alert”)

Regarding claim 11, Kentley as modified above further teaches the controller is configured to selectively adjust an intensity of the lights in proportion to a speed of motion detected by the sensors (paragraph [0137], “if the object 1234 is detected (e.g., by the planner system) as responding to the visual alert (e.g., object 1234 has altered its location to avoid a collision), then a light pattern configured to de-escalate the urgency of the visual alert may be selected. For example, one or more of light color, light intensity, light pattern or some combination of the foregoing, may be altered to indicate the de-escalation of the visual alert”).

Regarding claim 12, Kentley as modified above further teaches the sensors include one or more sensors of the following types: radio detection and ranging (radar) sensors, blind spot information system (BLIS) sensors, ultrasonic sensors, and cameras (paragraph [0083]).

Regarding claim 13, Kentley as modified above further teaches at least one of the lights is located at least partially inside the motor vehicle (FIG. 12D, light emitter 1202 at rear window is usually mounted inside of the vehicle).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley as applied to claim 16 above, and further in view of Wolfe (Patent No.: US 6,288,492 B1).

Regarding claim 17, Kentley teaches limitation of claim 16 but does not disclose  the ambient light is about 20% of a maximum light intensity.

Wolfe teaches the ambient light is about 20% of a maximum light intensity (column 5, lines 15-16, “the ambient light is less than 20% of the predetermined maximum light intensity”)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kentely in view of Wolfe to incorporate feature of maximum intensity versus ambient light that the headlamps 703 will automatically actuate when there is "almost" complete darkness outside the vehicle (Wolfe, column 5, lines 21-23)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/           Examiner, Art Unit 2831                                                                                                                                                                                             /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831